[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON ATTACHMENT OF REAL ESTATE
The plaintiff in this negligence action seeks an attachment of a quarter million dollars against the defendant. After a hearing, the court determined that there is $100,000.00 worth of insurance coverage for the defendant in place and that a reasonable person would have probable cause to anticipate a verdict as high as $150,000.00.
When the court indicated that it would order an attachment in the amount of $50,000.00 which, together with the policy, would secure a judgment which might approximate a $150,000.00 verdict, counsel expressed concern that if the attachment were less than the $150,000.00, the plaintiff would be forced to release it if the insurer offered to pay its entire policy and the action still proceeded against the defendant. Experience teaches us what will not be found in any Law Review, Restatement, Treatise or Strip Citation, namely that where the insurer must still continue to provide a defense under its policy the chances of such a payment which does not end the case are nil.
The plaintiff also claims that after a verdict or judgment which exceeded the policy limit of $100,000.00, the plaintiff would be required to release the attachment on the defendants'  real estate if the insurer paid the $100,000.00. The authority cited in support of this claim concerns a surety bond and is inapposite to the facts at hand. See O'Connor v. Hartford Accident  Indemnity Co., 97 Conn. 8.
The court finds that the plaintiffs have established probable cause for a verdict or judgment of $150,000.00, but that the CT Page 4884 insurance in effect indemnifying for $100,000.00 of that, should be taken into account in determining what is necessary to secure the amount of such a potential verdict or judgment which might exceed the $100,000.00 policy limit.
Accordingly, an attachment is ordered in the amount of $50,000.00.
Flynn, J.